DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 was filed after the mailing date of the notice of allowance on 01/08/2021The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claims 1 and 5, the prior art, when taken alone, or, in combination with art filed on 01/15/2021, cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants, most particularly, wherein the printing apparatus has a columnar shape having a first end, and a second end opposite to the first end, along a longitudinal direction thereof, and wherein the printer function part, the input part, the power supply, and the charger are arranged from the first end towards the second end of the columnar shape, in an order of the printer function part, the input part, the power supply, and the charger.
USPAT 5,501,535 to Hastings et al., (Hastings) discloses an ink jet printer in a columnar shape having a print head (writing head), a selection switch (8-11) and display (7) for allowing a user to select the desired operating parameters(note- user is thus allowed to vary the width of the written line, by selecting different numbers of nozzles; to draw and shade with a range of electrically generated, selectable patterns; and to vary the density of the marks by selecting different ink delivery rates), a power supply (12) and a charger not disclosed but could be connected via socket (13)(note-the socket 13 could be connected to external power supplies as opposed to the instant application where the charger is part of the overall printer apparatus)(see col. 3, lines 6-16). Therefore Hasting’s printer device does not have a charger next to the power supply in the order as recited, mainly, a printer apparatus having a columnar shape, in an order of the printer function part, the input part, the power supply, and the charger. 
 Hastings device is different from the instant application as the pen has a wedge-shaped cross-section, for comfort and to accommodate the rechargeable battery and thus is not of columnar shape. Additionally, the elements as arranged in the instant application are different from those in Hastings, that is having, the printer function part, the input part, the power supply, and the charger arranged from the first end towards the second end of the columnar shape, in an order of the printer function part, the input part, the power supply, and the charger. Therefore, the elements are not arranged in the order recited and claimed in Hastings(see for example Fig. 1 of Hastings) as compared to the instant application.
Additionally as recited in claim 5, Hastings does not teach, wherein the diode and the second switch are coupled to the rechargeable battery, wherein a reverse voltage is applied to the diode and the second switch is closed while the power from the rechargeable battery is supplied to the printer function part, and wherein a forward current flows to the diode, the rechargeable battery is charged by the current flowing through the diode, and the second switch is opened, to supply no power from the rechargeable battery to the printer function part while the rechargeable battery is being charge, as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859